The appellant was indicted, tried, and convicted of grand larceny. The offense charged was that he feloniously took and carried away a cow, the personal property of Arthur King. The court sentenced him to an indeterminate term of imprisonment in the penitentiary for not less than five years, nor more than five years and one day. He appealed from the judgment of conviction rendered against him.
Pending the trial, there were innumerable objections interposed and exceptions reserved. While no brief has been filed in behalf of appellant, we have examined each ruling of the court complained of, and discover no error of a reversible nature. The points of decision involve questions of fact only. The jury found adversely to defendant on the facts, and, as no error appears, the judgment appealed from will stand affirmed.
Affirmed.